Citation Nr: 1746142	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  08-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for residuals of multiple lumbar surgeries on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision, by the Oakland, California, Regional Office (RO), which denied the Veteran's claim for a rating in excess of 40 percent for residuals, multiple lumbar surgeries.  The Veteran perfected a timely appeal to that decision.  Jurisdiction over the case was subsequently transferred to the RO in San Diego, California.  

On August 26, 2010, the Veteran testified at a hearing before the Board at the RO.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2016).  

In January 2011, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in August 2011.  

In March 2012, the Board denied a schedular rating in excess of 40 percent for residuals of multiple lumbar surgeries but granted referral of the issue to the Director of Compensation Service for consideration of an increased rating on an extraschedular basis.  Following the requested development, an SSOC was issued in November 2015.  

FINDINGS OF FACT

1.  The schedular criteria fully contemplate the Veteran's subjective complaints related to his service-connected residuals of lumbar surgeries, as well as the objective symptomatology identified by physicians.  

2.  There are no symptoms or complaints associated with the Veteran's residuals of lumbar surgeries that are not accounted for by a service-connected disability.  

CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for residuals of multiple lumbar surgeries, on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has alleged that notice in this case was less than adequate.  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible.  The RO or AMC has obtained the Veteran's outpatient treatment records, and has arranged for VA examinations and referral to the Director of Compensation Service.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

II.  Factual background & analysis-Extraschedular rating for residuals of lumbar surgeries.

Generally, disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To accord justice, however, in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  

The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.; see also 38 C.F.R. § 3.321(b)(1).  

When the Board finds that an extraschedular rating may be warranted, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2016).  

It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is currently assigned a 40 percent schedular rating for residuals of lumbar surgeries.  He maintains that he is entitled to an extraschedular rating for his lumbar spine disorder.  

By a rating action in November 1989, the RO granted service connection for residuals, multiple lumbar surgeries, a 40 percent evaluation was assigned, effective May 1, 1989.  

In a statement in support of claim (VA Form 21-4138), received in August 2006, the Veteran indicated that he was seeking an increased rating for his service-connected spine disorder.  Submitted in support of the claim were VA progress notes dated from May 2006 to September 2006, which show that the Veteran received ongoing clinical attention and treatment for chronic low back pain and radiating pain in the lower extremities.  The Veteran was seen at a neurosurgery clinic in September 2006, at which time he complained of having significant back discomfort, worse in the morning and then progressing to numbness in his feet as the day went on.  The examiner noted that the problem kept the Veteran from gainful employment.  

The Veteran was afforded a VA examination in March 2007, at which time he reported that he started having back problems in 1978; and, after much conservative therapy, he underwent L4-5 and L5-S1 laminectomies with discectomies.  The Veteran maintained that his condition had gotten progressively worse; he noted that he stopped participating in an exercise program as his back would start hurting and legs go numb.  The Veteran reported problems with urgency, paresthesias, leg weakness and unsteadiness.  He also reported a history of fatigue, decreased motion, stiffness, weakness, spasms and pain.  The Veteran indicated that he had constant pain worsening throughout the day with constant bilateral leg numbness from both hips to feet and toes, running posteriorly.  The Veteran stated that he must limit his activity, spending most of the day in the recliner.  Following a physical examination, the examiner reported a diagnosis of post-laminectomy syndrome with persistent spinal stenosis related to spondylosis and postoperative overgrowth.  The Veteran indicated that he then taught school for a couple of years, but he stopped working in 1990 because he had to take care of his mother.  

Subsequently submitted were medical records dated from June 2007 to May 2009, which show that the Veteran received follow up evaluation and treatment for chronic low back pain associated with lumbar disc disease and status post laminectomy.  

At his personal hearing in August 2010, the Veteran testified that he had constant pain; he had difficulty participating in any physical activity which is the reason that he had gained a significant amount of weight.  He always felt like he was walking on a tightrope.  He also reported having radiating pain; his legs became numb and he could only stand for 15 minutes without both legs going numb.  The Veteran maintained that he was severely limited in what he was able to do.  

The Veteran was afforded another VA examination in February 2011.  The Veteran complained of progressive pain, stiffness, and bilateral radicular symptoms.  He denied any interval trauma, surgery or spinal injections since the last visit.  The Veteran underwent lumbar decompression/fusion four times and received epidural once with no relief.  The Veteran related that he got partial relief with rest and activity modification.  The Veteran reported a history of numbness and paresthesias in both lower extremities.  He also reported pain, fatigue, decreased motion, stiffness, weakness and spasm.  The Veteran described the pain in his back as constant and sharp of moderate severity.  Following an examination, the pertinent diagnosis was history of lumbar decompression/fusion with residual lumbar spondylosis.  The examiner stated that the condition limited Veteran's ability to take part in sports, exercise, chores, shopping and travel.  It was noted that the Veteran worked as a teacher, but he had been unemployed for the prior 10 to 20 years due to his lumbar disability.  The examiner stated that the Veteran's disability related to his spine would prohibit work duties that demanded strenuous physical exertion or were dominated by prolonged standing, prolonged walking, prolonged sitting without breaks, lifting or carrying; however, he stated that Veteran's disability should not limit his ability to perform sedentary tasks that were common in clerical and administrative positions.  

VA medical records, dated from January 2006 through August 2011, show that the Veteran received ongoing clinical attention and treatment for chronic low back pain.  The Veteran submitted a copy of an MRI of the lumbar spine, performed in January 2006, which revealed multilevel severe spinal stenosis.  During a primary care visit in April 2011, it was noted that the Veteran had had four back surgeries since 1981, with the last one in 1987.  It was noted that his back pain was worse in the morning with stiffness, on standing; he had no radiation to the lower extremities.  The assessment was chronic low back pain.  

In March 2012, the Board denied a schedular rating in excess of 40 percent for residuals of lumbar surgeries.  In addition, the Board remanded the issue of an increased rating on an extraschedular basis, the Board ordered the issue be referred to the Director of Compensation Service.  In October 2015, the RO referred the claim to the Director of Compensation Service who, in November 2015, issued a decision denying an extraschedular evaluation.  As the Director has considered the matter in the first instance, the Board now has jurisdiction to consider the merits of the claim.  

At a December 2014 VA examination, the Veteran reported problems with chronic low back pain and bilateral lower extremity pain.  He stated that his lower extremities would go numb when walking greater than 10 minutes or standing longer than five minutes.  Squatting and bending over provided relief, as did sitting.  He had multiple treatments over the years, including epidural injections, physical therapy, and pain medication with partial relief of his symptoms.  He was currently taking Vicodin, ibuprofen, and aspirin with partial relief of his symptoms.  The Veteran stated that he was unable to stand or walking for more than 10 minutes at a time due to back pain.  He stated that he was sedentary due to his back condition.  He had to take frequent breaks while running errands.  He stated that he was unable to do yard work, but he was able to take care of basic household chores.  He was unable to exercise due to back pain.  Following evaluation of the spine, the pertinent diagnoses were degenerative arthritis of the spine, intervertebral disc syndrome, spinal fusion, and spinal stenosis.  The examiner stated that the Veteran's back condition would prevent him from working in a physical occupation, but it would not prevent him from sedentary work.  

In October 2015, the AOJ referred the Veteran's claim for consideration of an extraschedular evaluation for his service-connected back disability to the Director of Compensation and Pension, pursuant to 38 C.F.R. § 3.321(b)(1).  In a November 2015 determination, the Director denied an extraschedular evaluation for the Veteran's service-connected back disability.  The Director noted that VA outpatient treatment reports revealed a past medical history of four lumbar spinal procedures between 1980 and 1990.  VA examination of March 2007 indicated that the Veteran reported he retired in 1987 due to age or duration of work.  Functional effect ranged from moderate to severe with only sports and exercise prevented.  The Veteran quit working as a teacher in 1990 to take care of his mother.  VA examination of February 2011 showed the Veteran reporting unemployability due to lumbar disability.  The examiner remarked that the spinal disability would prohibit physical work that required strenuous exertion or prolonged sitting without a break.  VA examination of December 2014 indicated that the examiner stated that the spinal condition would prevent work involving physical activity, but not sedentary activity.  The Director concluded that none of the available evidence revealed any of the Veteran's conditions warrants an increased evaluation.  The totality of the evidence does not show that the Veteran's spinal condition to be of such an unusual picture as to render the rating schedule impractical.  The Veteran is shown to have multiple infrequent surgeries from 1980 to 1990, stopping work to care for his mother only to resume work ultimately quitting due to back pain and depression.  The Director noted that the most recent VA examination makes it clear that physical occupations are precluded by the spinal condition, but sedentary ones are not.  Therefore, an extraschedular increase beyond 40 percent for the spinal condition was not warranted.  

Because the appropriate first line authority has adjudicated entitlement to an extraschedular rating, the Board may now consider the issue.  The threshold question is whether the rating criteria adequately contemplate the Veteran's disabilities.  

The Veteran's residuals of lumbar surgeries are currently evaluated as 40 percent disabling pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  A 40 percent rating requires limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Following a review of all the evidence of record, the Board finds that the Veteran's symptoms are adequately compensated by his currently assigned schedular rating and that the residuals of lumbar surgeries are not entitled to extraschedular compensation.  Although the specific limitations experienced by the Veteran in his daily life may not be mentioned in the rating criteria, that fact alone does not render the schedular criteria impractical for evaluating this disability.  By regulation, the schedular ratings are assumed to provide adequate compensation for "considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the disability.  38 C.F.R. § 4.1.  The basis of a disability evaluations is the ability to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

The objective data upon which the schedular evaluations are based serve as markers of disability at different levels of severity in terms of the ability to function under the ordinary conditions of daily life and employment without specifically describing how that disability may manifest in everyday life.  Therefore, the rating criteria are not inadequate solely because they do not mention a particular symptom, clinical finding, example of functional impairment, or manner of coping with the disability, when they are generally devoid of any such description whatsoever.   

In this case, the preponderance of the evidence is against finding that the pathology, symptoms and functional limitations associated with the Veteran's residuals of lumbar surgeries are not contemplated by the rating criteria given that the rating criteria are assumed to capture a wide range of disabling manifestations.  38 C.F.R. § 4.1.  The evidence does not show symptoms or disabling manifestations of the Veteran's lumbosacral spine disability different from, or more severe than what is contemplated by the schedular criteria such as to render their application impractical.  Given this finding, the Board now concludes that the first step of the Thun inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Because the first step is not satisfied, the Board should not have referred the evaluation of the Veteran's lumbar spine disability for extraschedular consideration in the first place.  See id.  Still, since that action is final, the only thing left for the Board to review is the determination of the Director of Compensation.  

The Director found that the Veteran experienced chronic low back pain and pain in the lower extremities that was interfering with his ability to perform physical work that required strenuous exertion.  The Director noted that the VA examination of February 2011 showed the Veteran reporting unemployability due to lumbar disability.  The Director also noted that the examiner remarked that the spinal disability would prohibit physical work that required strenuous exertion or prolonged sitting without a break; however, he stated that Veteran's disability should not limit his ability to perform sedentary tasks that are common in clerical and administrative positions.  The Director further noted that the VA examination of December 2014 indicated that the examiner stated that the spinal condition would prevent work involving physical activity, but not sedentary activity.  The Director concluded that none of the available evidence revealed any of the Veteran's conditions warrants an increased evaluation.  The totality of the evidence does not show that the Veteran's spinal condition to be of such an unusual picture as to render the rating schedule impractical.  

The schedular provisions of 38 C.F.R. § 4.71a indicate that diseases rated under Diagnostic Codes 5235 to 5243 are to be rated by application of the general rating formula for diseases or injuries of the spine.  Significantly, the general rating formula for rating back disorders specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  38 C.F.R. § 4.71a.  

From the plain language of 38 C.F.R. § 4.71a, and the general rating criteria for rating back disorders, is clear that the Veteran's complaints of chronic back pain are contemplated in the assigned rating for residuals of lumbar surgeries as a matter of law.  Hence, it follows that additional compensation was not in order on an extraschedular basis because unlike a symptom not contemplated by the schedule pain is specifically contemplated.  As the schedule implies there is nothing exceptional or unusual about pain related to a back disorder.  Any symptom previously associated with his back disorder that was not contemplated by the general rating schedule is now contemplated by the subsequent disability rating for depressive disorder.  Moreover, the Veteran's inability to work due to the combined impact of his back disorder and depression is addressed by the grant of a total disability evaluation based on individual unemployability due to service connected disorders.  As such, the impact of any interference with his ability to work is addressed.  Hence, entitlement to a higher rating on an extraschedular basis for residuals of multiple lumbar surgeries is denied.  

In summary, the Board finds that the preponderance of the evidence is against the grant of an extraschedular rating for the Veteran's residuals of multiple lumbar surgeries.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to a disability rating in excess of 40 percent for residuals of multiple lumbar surgeries on an extraschedular basis is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


